Citation Nr: 0417318	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for PTSD 
was granted and a 30 percent disability rating was assigned, 
effective from January 2001.  The veteran voiced disagreement 
in September 2002 with the rating assigned for his PTSD and, 
following the issuance of a Statement of the Case (SOC) in 
September 2003, perfected his appeal.

A hearing was held before a decision review officer at the RO 
in February 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's PTSD is manifested by symptoms such as 
sleep impairment, weekly flashbacks, anger, and a depressed 
mood that results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met during the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Immediately after the 
receipt of the veteran's service connection claims in January 
2001, the RO informed the veteran's of the VCAA via letter in 
February 2001 and informed him in a separate letter that same 
month that as service connection for PTSD had previously been 
denied, he needed to submit new and material evidence to 
reopen his claim.  After additional medical evidence had been 
associated with his claims folder, the RO issued the January 
2002 rating decision in which the entire benefit sought, 
service connection, was granted.  

After the veteran voiced disagreement in September 2002 with 
the disability rating assigned for his PTSD in the January 
2002 rating decision, the veteran was notified via letter 
that VA would make reasonable efforts to obtain private 
medical records, VA medical records, and records from other 
Federal agencies as long as he provided VA with enough 
information about the records so that a request could be 
made.  The July 2003 letter also informed him that the 
evidence needed to show that his service-connected disability 
had worsened, of the evidence that was already of record, and 
that it was still his responsibility to make sure that VA 
received all requested records.  The SOC issued in September 
2003 provided the veteran with the full regulations regarding 
VA's duty to assist and the specific regulatory criteria for 
evaluating mental disorders.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because the VCAA notice 
vis-à-vis an increased rating was not provided to the 
appellant prior to the issuance of the rating decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  As the 
initial benefit sought by the veteran was adjudicated in his 
favor and it was the disability rating that resulted from the 
grant of the benefit sought (service connection) that is the 
matter now under consideration, the Board concludes that no 
prejudice to the veteran resulted from the timing of any 
notice in this case.  As indicated, the veteran was notified 
of VA's duty to assist with his increased rating claim before 
a SOC was issued, which in turn advised him that a higher 
disability rating was not warranted.  Accordingly, the Board 
considers the VA's notice requirements have been met in this 
case.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in October 
2002 and August 2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  
The resulting reports have been obtained.  In April 2002 and 
July 2003 correspondence, the veteran indicated that he 
received treatment from VA.  His VA treatment records have 
been obtained.  Identified private medical records have been 
associated with his claims folder.  While the veteran 
identified potential evidence in support of his claim, he has 
not supplied VA with the necessary release form so that 
reasonable efforts could be made to obtain this evidence on 
his behalf.  The veteran was specifically reminded via letter 
in October 2003 that a release form was needed for VA to 
obtain evidence on his behalf or that he could submit the 
evidence himself.  The veteran has not identified any 
additional relevant evidence that is not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and further development assistance would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The veteran argues that his condition has worsened during the 
pendency of his appeal and that his service-connected PTSD 
warrants a higher disability rating.  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's current 30 percent disability rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine, behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A higher 50 percent disability rating contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Here, an October 2000 VA medical record reflects that it was 
the veteran's initial psychiatry consultation.  The 
consultation note indicates that the veteran was a vague 
historian who came to the hospital by himself.  He had been 
referred for the consultation due to complaints of insomnia 
and depression.  The consultation note reflects that the 
veteran stated that he had had fleeting suicidal ideations 
with no plan or intent.  He also stated that he had had 
thoughts of harming a private medical provider the preceding 
month when he had become angry with the medical provider.  
The veteran indicated that he received treatment from a 
private psychiatrist and was prescribed medication for 
depression.  The consultation note indicates that the veteran 
was well groomed, neatly dressed, and was friendly and 
cooperative with the examiner.  He had a wide range of affect 
that was appropriate to the speech content and stated mood.  
His speech was normal in amount, rate and rhythm.  His 
thought process was goal directed and coherent with no 
looseness of associations.  The note indicates that the 
veteran did not have delusion but he described auditory 
hallucinations.  He stated that while he had had suicidal 
ideations in the past, he could not bring himself to act on 
them.  He had appropriate insight and judgment.  The 
consultation note contains an impression of a stable 
depressive disorder, not otherwise specified, and reflects a 
then current global assessment of functioning (GAF) score of 
61.

A March 2001 letter from the private physician treating the 
veteran indicated that the veteran had a complicated case of 
PTSD.  The physician indicated that the veteran's PTSD, when 
combined with residuals of an on-the-job head injury with 
subsequent brain dysfunction, which apparently occurred after 
October 2000, prevented the veteran from being gainfully 
employed for at least the period of one year.  She indicated 
treatment of the veteran for PTSD from 1997 to 2000.

Private medical evidence of record indicates that the veteran 
had an ischemic left middle cerebral artery infarction in 
September 2001.  The records indicate that during the 
subsequent hospitalization, the veteran had crying episodes 
and was felt to be depressed.  The hospital discharge summary 
contains a final diagnosis of post-stroke depression.

A February 2002 VA progress note indicates that the veteran 
tested positive for depression in the preceding year.  The 
progress note also reflects that the veteran was neatly 
dressed and talkative.

An August 2002 VA medical record indicates that the veteran 
was alert, oriented to person, place and time, and was neatly 
and appropriately dressed.  His affect was friendly and he 
was in good spirits.

An October 2002 VA examination report reflects that due to 
apraxia, the veteran was unable to provide a history but that 
the examiner thoroughly reviewed the evidence of record.  The 
veteran was accompanied by his spouse.  The examination 
report reflects that the veteran had difficulty falling 
asleep and he awoke numerous time throughout the night.  He 
had variability in his mood, from crying to happiness.  There 
was no history of psychosis.  He reported two to three 
nightmares a week and one to two flashback per week.  
Examination of the veteran revealed that he was calm and 
cooperative.  His affect was reasonably appropriate.  Mood 
was depressed.  The examination report reflects that the 
examiner was unable to evaluate the veteran's PTSD and 
depression due to the veteran's speech impediment.  The 
report contains a GAF score of 30.

A December 2002 VA medical record indicates that the veteran 
was alert, oriented to person, place and time, appropriately 
answered and responded to questions, and was neatly and 
appropriately dressed.  His affect was friendly.

A January 2003 VA medical record indicates that the veteran 
was alert, oriented, appropriately answered and responded to 
questions, and was neatly and appropriately dressed.  Major 
depression screening was negative.

A February 2003 hearing transcript reflects that the 
veteran's spouse testified that the veteran had difficulty 
sleeping and his temperament was worse.  She stated that he 
was easy to anger.  She stated that the veteran's symptoms 
and depression had worsened prior to his stroke.  He had told 
her that he was hearing and seeing things and she indicated 
he had become more aggressive.  The veteran testified that 
the private medical provider no longer was treating him for 
his psychiatric condition.  The transcript reflects that 
while the veteran was receiving medical treatment from VA, he 
was not receiving treatment from a VA mental hygiene clinic.  
He no longer took medication for his psychiatric condition.

The August 2003 VA examination report reflects that the 
veteran was a poor historian; the veteran's spouse was also 
interviewed.  The examiner indicated that the spouse was 
cooperative but not helpful in terms of psychiatric 
information.  The veteran indicated that he had nightmares, 
was not sleeping well, and did not have a very good memory.  
The report reflects that he stated that he suffered from 
depression and had been suicidal before, he was not now.  The 
veteran's spouse indicated that he had trouble falling asleep 
and he awoke numerous time in the middle of the night.  The 
report reflects that examination revealed that the veteran 
was cooperative, smiling, and moderately groomed.  He had a 
slightly agitated mood at being unable to express his 
feelings.  His affect was constricted.  The veteran had 
aphasia but could answer questions with some difficulty.  The 
examiner was unable to determine the veteran's thought 
processes due to aphasia.  The report contains diagnoses of 
chronic PTSD and dementia secondary to a stroke.  The 
examiner indicated that the veteran's disability seemed 
mostly due to physical problems from his stroke, rather than 
from psychiatric illness.  The examiner specifically noted 
that there was no indication that the veteran's PTSD symptoms 
had worsened in the preceding two years or since the 
veteran's stroke occurred.  The examiner also specifically 
indicated that the veteran had a GAF score of 35 due to 
dementia while his GAF score due to PTSD was 60.

On this record, it may be acknowledged that the veteran's 
overall condition worsened during the pendency of this 
appeal, but competent medical evidence indicates that this 
decline was not due to the veteran's service-connected PTSD, 
but to the residuals of the veteran's nonservice-connected 
stroke.  As such, an increased disability rating for PTSD is 
not warranted.

Specifically, the medical evidence prior to the veteran's 
stroke reflects that his PTSD was manifested by complaints of 
insomnia and depression with anger and fleeting thoughts of 
suicidal ideations with no plan or intent.  His VA medical 
records also indicated that while he described auditory 
hallucinations, he had appropriate insight and judgment with 
goal-directed thought processes with no looseness of 
associations.  The GAF score of 61 reflected in the October 
2000 VA consultation is indicative of mild psychiatric 
symptoms but generally functioning pretty well on a 
hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  While the veteran's private physician indicated 
that the veteran's PTSD contributed to preventing him from 
being gainfully employed, the March 2001 letter reflects that 
she also indicated that residuals of an on-the-job head 
injury combined with his PTSD for this result.  

The February 2003 hearing transcript reflects that the 
veteran's spouse testified that the veteran had become more 
aggressive and his depression had worsened prior to his 
September 2001 stroke.  However, the entire evidence of 
record does not reflect that his PTSD symptoms met the 
criteria for a higher disability rating.  The evidence is not 
reflective of the type and degree of symptoms that resulted 
in occupational and social impairment with reduced 
reliability and productivity.  The evidence clearly shows 
that the veteran had appropriate insight and judgment, a wide 
range of affect, goal-directed thought processes, and 
appropriate speech content.  Overall, the evidence prior to 
the veteran's September 2001 stroke is not reflective of the 
type and degree of symptoms that more closely approximates 
the criteria for a higher disability rating.

The evidence of record reflects that during the veteran's 
hospitalization subsequent to his stroke, he had crying 
episodes.  The October 2001 private hospital discharge 
summary reflects he was diagnosed with depression due to his 
stroke.  VA medical records from 2002 reflect that the 
veteran tested positive for depression.  The October 2002 VA 
examination report contains a GAF score of 30 which is 
indicative of an inability to function in almost all areas on 
a hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The report reflects that the examiner was unable 
to evaluate the veteran's PTSD due to the veteran's stroke-
related speech impediment.

The veteran's subsequent VA treatment records reflect that he 
progressively was able to communicate better but the August 
2003 VA examination report reflects that the veteran still 
had difficulty answering questions and had a slightly 
agitated mood at being unable to express his feelings.  The 
report reflects that the examiner reviewed the veteran's 
records and specifically noted that there was no indication 
that the veteran's PTSD symptoms had worsened since his 
stroke.  The examiner indicated that while the veteran had a 
GAF score of 35, indicative of severe mental health 
impairment, the examiner indicated that this level of 
impairment was due to the veteran's stroke-related dementia.  
The veteran's GAF score for his PTSD symptoms was merely 60, 
indicative of a much higher level of functioning.

Overall, while the evidence reveals that veteran's mental 
health decreased during the pendency of this appeal, 
competent medical evidence relates the decrease in 
functioning to a nonservice-connected condition and not his 
PTSD.  In fact, competent medical opinion indicated that 
there had been no increase in the veteran's PTSD symptoms.  
Accordingly, the Board concludes that the evidence of record 
does not reflect that the veteran's service-connected 
condition worsened during the pendency of this appeal, or 
that he otherwise met the criteria for an increased rating, 
such that a higher rating is warranted.  

In short, the evidence of record is not reflective of the 
type and degree of PTSD symptoms that more closely 
approximates the criteria for a disability rating in excess 
of 30 percent during the pendency of this appeal, and, 
therefore, the preponderance of the evidence is against the 
veteran's increased rating claim.  As the preponderance of 
the evidence is against an increased rating at any point 
during the pendency of this appeal, a staged rating is not 
warranted.  The Board notes that the benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).

Finally, the Board has no reason to doubt that the veteran's 
service-connected PTSD may limit his efficiency in certain 
tasks.  However, the evidence of record is not indicative of 
an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



